IN THE SUPREME COURT OF MISSISSIPPI
                                   NO. 97-CA-01446-SCT
ROSETTA HARRIS
v.
THE BOARD OF TRUSTEES OF STATE
INSTITUTIONS OF HIGHER LEARING, WILLIAM
SUTTON, W. E. THOMAS, SALIBA MUKURO AND
VINCE VENTARINI

DATE OF JUDGMENT:                                 09/09/1997
TRIAL JUDGE:                                      HON. GRAY EVANS
COURT FROM WHICH APPEALED:                        LEFLORE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                           ELLIS TURNAGE
ATTORNEY FOR APPELLEES:                           OFFICE OF THE ATTORNEY GENERAL
                                                  BY: NORMAN VAN GILLESPIE
NATURE OF THE CASE:                               CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                                      REVERSED AND REMANDED - 1/14/1999
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                   4/8/99




     BEFORE PRATHER, C.J., McRAE AND WALLER, JJ.


     PRATHER, CHIEF JUSTICE, FOR THE COURT:




                                    STATEMENT OF THE CASE

¶1. Rosetta Harris ("Harris") began her employment at Mississippi Valley State University ("MVSU") in
August, 1977 as an instructor in the social work department. Harris' career at MVSU progressed and, in
June, 1994 she was granted tenure by the MVSU tenure promotion committee. That same month, she
signed an employment contract for the position of Program Coordinator for the Department of Criminal
Justice/Social Work for the period beginning August 1994 and ending May 1995. The contract included the
following language:

     This employment contract is subject to the following terms and conditions.

     1. The laws of the State of Mississippi and the policies and by-laws of the Board. ...
      3. The Board [of the Trustees of State Institutions of Higher Learning] shall have the authority to
      terminate this contract at any time for the following:

      a. Financial exigencies ...

      b. Termination or reduction of programs, academic or administrative units ...

      c. Malfeasance, inefficiency or contumacious conduct.

      d. For cause.

Following Harris' appointment as program coordinator, a dispute arose regarding the accreditation of the
MVSU social work program. The program was accredited by a Virginia organization, the Council on
Social Work Education ("CSWE"), which sets standards for the hiring of faculty members. Harris became
concerned with the hiring of Dr. Mohammad Hoque, who lacked a masters of social work degree and who
had never practiced social work. Harris notified CSWE of Dr. Hoque's lack of credentials, and CSWE
responded with an inquiry into MVSU's accreditation in late August and September of 1994. On October
28, 1994, William W. Sutton, President of MVSU, notified Harris that "it is my decision to terminate your
appointment as Coordinator of Social Work. This change is effective immediately. Your salary will be
unchanged for this academic year."

¶2. On November 28, 1994 Harris filed a complaint in federal court, alleging that her removal from the
position of coordinator was in retaliation for her written response to CSWE and in violation to her rights of
due process of law. By memorandum opinion dated September 22, 1995, Judge William H. Barbour, Jr.
dismissed Harris' federal law claims with prejudice on summary judgment, but he dismissed Harris' pendent
state law claims without prejudice. Harris v. Mississippi Valley State Univ., 899 F. Supp. 1561, 1577
(N.D. Miss. 1995). On November 9, 1995, Harris filed a complaint with the Leflore County Circuit Court
for breach of contract, wrongful termination, and emotional distress arising out of her removal as program
coordinator. On September 9, 1997, the circuit judge granted defendants' MRCP 12(b)(6) motion to
dismiss, finding that Harris' claims were barred by the doctrine of collateral estoppel. Harris timely appealed
to this Court.

                                                    ISSUE


      Whether the circuit judge committed reversible error in concluding the decision in Harris v.
      Mississippi Valley State University precludes the relitigation of Harris' state law claims
      under the doctrine of collateral estoppel?

¶3. The doctrine of collateral estoppel serves to further the goals of judicial economy by limiting the re-
litigation of issues decided in a previous cause of action. This Court recently noted in Hogan v.
Buckingham, No. 97-CA-00493-SCT, (Sept. 17, 1998) that:

      (W)hen collateral estoppel is applicable, the parties will be precluded from relitigating a specific issue
      [1] actually litigated, [2] determined by, and [3] essential to the judgement in a former action, even
      though a different cause of action is the subject of the subsequent action". ... At its core, the rule of
      collateral estoppel "precludes parties from relitigating issues authoritatively decided on their merits in
      prior litigation to which they were parties or in privity." State ex rel. Moore v. Molpus, 578 So. 2d
624, 640 (Miss. 1991).

¶4. The Circuit Judge found in his ruling dismissing Harris' lawsuit that "the claims asserted by plaintiff in her
complaint have already been litigated and dismissed with prejudice by the federal court ... therefore all of
plaintiff's claims are barred by the doctrine of collateral estoppel." The language of the federal court's ruling
clearly contradicts the Circuit Judge's finding that Harris' state law claims had been dismissed with
prejudice. The federal district judge expressly noted in his opinion that:

      In her complaint, Plaintiff also asserts state law claims against Defendants Sutton, Thomas, and
      Mukoro in their individual capacities based upon intentional and negligent infliction of emotional
      distress. Although Harris offers little support for those claims, the Court ... declines to exercise
      supplemental jurisdiction over them. Since the Court has dismissed all of the federal claims that gave it
      original jurisdiction, the state law claims against those Defendants pending before this Court will be
      dismissed without prejudice. In declining to exercise jurisdiction, it should be apparent that the Court
      has not addressed the merits of the Defendants' motion as it pertains to Plaintiff's state law claims.

Harris, 899 F. Supp. at 1577. It is thus apparent that the district judge did not deal with the merits of
Harris' pendent state law claims, and he expressly noted that these claims were dismissed without
prejudice. The circuit judge was in error when he found that Harris' state law claims had been dismissed
with prejudice. This Court was faced with a similar fact pattern in Norman v. Bucklew, 684 So. 2d 1246
(Miss. 1996), wherein we noted that:

      The other state law claims, i.e. negligence, malicious prosecution, and intentional and/or negligent
      infliction of emotional distress claims were dismissed without prejudice by the district judge.
      Therefore, their dismissal was of no preclusive effect to Norman refiling in state court.

Norman, 684 So.2d at 1256.

¶5. The district court did find that Harris' procedural due process rights had not been violated by the actions
of MVSU in the present case, and the trial court would be justified in finding that collateral estoppel applies
with regard to this issue. However, it is clear that a common law breach of contract, wrongful termination,
or emotional distress claim involves entirely different issues than a constitutional due process claim, and the
trial court erred in applying collateral estoppel to bar these state law claims in the present case. The ruling of
the trial court is reversed and remanded for proceedings consistent with this Court's opinion.

¶6. REVERSED AND REMANDED FOR PROCEEDINGS CONSISTENT WITH THIS
OPINION.

SULLIVAN AND PITTMAN, P.JJ., McRAE, ROBERTS, SMITH, MILLS AND WALLER, JJ.,
CONCUR. BANKS, J., NOT PARTICIPATING.